Citation Nr: 0415315
Decision Date: 05/16/04	Archive Date: 09/01/04

DOCKET NO. 96-42 163A                       DATE JUN 16 2004

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a leg disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to February 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

REMAND

A review of the record reflects that the veteran was treated both during and following service for low back and leg complaints. As such the Board is of the opinion that a specialized examination is warranted to determine the etiology involved disabilities.

Accordingly, these issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran and his representative if further action is required on their part with regard to the following:

1. The RO must review the claims file and ensure that all obligations under the Veterans Claims Assistance Act of2000 have been satisfied. 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159(b)(l) (2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The RO should inform the appellant to provide any evidence in his possession not previously submitted which is pertinent to this claim.

2. The appellant should be scheduled for VA examination by an orthopedist to determine the nature, severity, and etiology of any lumbosacral and leg disorders. All indicated studies should be performed. The claims folder should be made available for review

- 2 



in connection with this examination and the examiner should indicate in the report that the claims folder was reviewed. Following the examination the examiner should be requested to render an opinion as to whether it is as likely as not that any disabilities of the lumbosacral spine and/or legs, if diagnosed, are related to the veteran's period of active duty. The specialist should provide complete rationale for all conclusions reached.

3. Thereafter, the RO should readjudicate the issues on appeal. If the determination remains unfavorable to the veteran, he should be provided with a supplemental statement of the case (SSOC). The veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals


- 3 



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4 


